Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,123,526 to Chen.

Chen discloses a pump assembly comprising: a rotor having a rotor shaft portion (Fig. 1, 11); a stator (Fig. 1, stators are composed by item 12, 13, and 16) having a bore portion  (Fig. 3, annotated by the examiner) defining a bore for receiving the rotor shaft portion; and a circumferential protrusion (Fig. 3, annotated by the examiner) extending radially into the bore between said the bore portion and the rotor shaft portion, wherein at least one of the circumferential protrusion and a corresponding surface of the bore portion is configured to be abraded by the other upon experiencing contact therewith (The Applicant recites the results of a respected structure.  Since Chen discloses the recited structure, it is obvious that the projection of the housing will contact the shaft and have abrasion inbetween).

    PNG
    media_image1.png
    747
    756
    media_image1.png
    Greyscale

Claims 2-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US Patent 4,595,349 to Preston et al (Preston).
In Reference to Claims 2 and 3
Chen discloses the pump with the rotor and the shaft.
Chen does not teach the material of the shaft and the casing.
Preston teaches the protrusion and one of the bore portion or the rotor shaft portion are formed from different hardness materials. (Col. 5, Line 50-65 teaches the spray coating being coated on the rotor shaft, therefore, the protrusion will be different material)
Preston teaches the graphite coating is applied to the shaft. It is obvious that contact between the circumferential protrusion and the one of said the bore portion abrades the softer material. (Since there are two different material, the hard material will abrade the soft material)
Preston teaches one the graphite coating is applied to the shaft.  It is obvious that the hardness of the circumferential protrusion and the shaft will be different and one of the material will be harder than the other one.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Chen to include teaching from Preston.  Doing so, would result in a graphite coating being applied to the surface on the bearing area between the shaft and the casing of Chen as being taught by Preston, since Preston teaches the graphite coating reduces bearing noise, improves bearing life (Col. 5, Line 50-65).
In Reference to Claim 5
Chen discloses the circumferential protrusion (Fig. 3, annotated by the examiner) is unitary with one of the bore portion (As showed in Fig. 3)
In Reference to Claim 6

In Reference to Claim 7
Chen discloses the protrusions
Chen does not teaches the size of the protrusion.
Preston teaches the circumferential protrusion upstands radially by a distance which comprises up to a fitting tolerance (Col. 5, Line 68 to Col. 6, Line 2,  the material, which may be sprayed on, readily wears or abrades in response to contact with relatively moveable surfaces until substantially zero clearance exists therebetween) between the bore portion and the rotor shaft portion.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Chen to include teaching from Preston.  Doing so, would result in a graphite coating being applied to the surface on the bearing area between the shaft and the casing of Chen as being taught by Preston, since Preston teaches the graphite coating reduces bearing noise, improves bearing life (Col. 5, Line 50-65) between two rotating portions.
In Reference to Claims 8-11
Chen discloses the protrusions
Chen does not teaches the size of the protrusion.
Preston teaches graphite coating is applied components which have relative rotation. (Col. 5, Line 68 to Col. 6, Line 2,  the material, which may be sprayed on, readily wears or abrades in response to contact with relatively moveable surfaces until substantially zero clearance exists therebetween) between the bore portion and the rotor shaft portion.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Chen to include teaching from Preston.  Doing so, would result in a graphite coating being applied to the surface on the bearing area between the shaft and the casing of Chen as being 
The combination of the Chen and Preston as applied to Claims 8-11 does not teach the detail dimensions.  However, Preston teaches the material, which may be sprayed on, readily wears or abrades in response to contact with relatively moveable surfaces until substantially zero clearance exists therebetween (Col. 5, Line 68 to Col. 6, Line 2)  Therefore, it is obvious that the gap or related dimensions are merely design parameters.
In Reference to Claim 12
Chen discloses a plurality of the circumferential protrusions (As showed in Fig. 3) axially separated along the bore
In Reference to Claim 13
Chen discloses the stator defines a plurality of bores (AS showed in Fig. 3, there are plurality of element 11), each bore of the plurality of bores having at least one said circumferential protrusion (As showed in Fig. 3)  of the plurality of circumferential protrusions extending radially therein
In Reference to Claim 16
Chen discloses the stator comprises a first housing part defining a first portion of each the bore (Fig. 3, annotated by the examiner) and a second housing part defining a second portion (Fig. 3, annotated by the examiner) of each the bore, the first housing part and the second housing part being configured to be coupled to define each the bore.
Claims 14 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view the Applicant provided prior art JP2002228013 to Kobayashi.
In Reference to Claims 14 and 15
Chen discloses the protrusion on the shaft.
Chen does not teach the material of the protrusion.

It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Chen to incorporate teachings from Kobayashi.  Doing so, would result in the protrusion being positioned on either shaft or casing (Stator), the protrusion being made of a soft material, since Kobayashi teaches method of provide design having a stable seal between a rotational shaft and the stationary casing (Abstract of Kobayshi) .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3/30/2021